                             GOVERNMENT OF PUERTO RICO
    18th. Legislative Assembly                                                                                 7th .Ordinary Session


                                        PUERTO RICO SENATE

                                                        SB. 1582
                                                              May 6, 2020
                                          Presented by Mr. Martínez Maldonado
                                      In reference to the Public Safety Commission


                                                                   Law
To amend subparagraphs (a) (b) (c) (d) and (e) and to delete subparagraph (f) of Article 6.14 of
   Law No. 20-2017, as amended, known as the "Law of the Department of Public Safety of
   Puerto Rico", in order to clarify the scope and parameters of crime and the penalties established
   for breach, disobedience or contempt of an Executive Order of the Governor of Puerto Rico,
   having decreed a state of emergency or disaster or implemented a curfew.

                                          STATEMENT OF MOTIVES
           Law No. 20-2017, known as the "Puerto Rico Department of Public Safety Act" 1, was
enacted to ensure public safety to everyone in Puerto Rico, protecting the enjoyment of the free
exercise of rights. It is imperative that Puerto Ricans have confidence that in the event of an
emergency, the state government is available and ready to provide immediate and adequate
assistance to save their lives, health, family and property. It is also necessary for the First
Executive, the Secretary of Public Security and all emergency response personnel to have the
necessary tools to provide assistance and protection to citizens. In order for this effort to be
effective, it is equally important that the people are warned of both the powers of public security
agencies and prohibited conduct, once an emergency or disaster is duly declared by Executive
Order.




1
    "Puerto Rico Department of Public Safety Act", Law No. 20 of 10 April 2017, as amended.

Certified to be a true and exact translation from the source text in Spanish to the target language English.
19/JUNE/2020� Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 � Translations & More: 787-637-4906
                                                                           2


                To this end, on 5 April 2020, Law, No. 35-2020 was enacted, to amend Section 6.14 of
     Law No. 20-2017. The amendment added subparagraphs (e) and (f) in order to address two
     concerns. The first is the fact that despite the measures enacted to preserve the health, life and
     safety of all Puerto Ricans through the Executive Orders issued to contain the exponential spread
     of COVID-19, some citizens did not abide by the guidelines, endangering their lives and that of
     other citizens in a negligent and irresponsible manner. The second is the need to prohibit people
     from using social media or mass media to disseminate false information with the intention of
     creating confusion, panic or collective public hysteria in our country while a state of emergency,
     disaster or curfew is in force. Such conduct undermines the safety of the people and the social
     order, and endangers the health and lives of citizens.
                Similarly, and committed to the spirit of Law No. 20-2017, we consider it necessary to re-
     evaluate Article 6.14 in a comprehensive manner to amend it in order to clarify its scope and
     implementation, as well as to harmonize its provisions.

     BE IT DECREED BY THE LEGISLATIVE ASSEMBLY OF PUERTO RICO:

1              Section 1. – Subparagraphs (a), (b), (c), (d) and (e) are amended and subparagraph (f) of

2    Article 6.14 of Law No. 20-2017, as amended, known as "Law of the Department of Public

 3   Security of Puerto Rico" is deleted, to read as follows:

 4             "Article 6.14.-Violations and Penalties.

5              Any person, natural or legal, who performs any of the following acts on purpose,

6    knowingly or recklessly, having been decreed by Executive Order an emergency or disaster by the

7    Governor of Puerto Rico shall be punished with a penalty of imprisonment not exceeding six (6)

8    months or a fine not exceeding five thousand (5,000) dollars or both sentences at the discretion of

9    the court:

10             (a) Gives a warning or false alarm, knowing that the information is false, in relation to

11   [with] the imminent occurrence of a catastrophe in Puerto Rico, or, [if there is already a state of

12   emergency or disaster, spreads rumours or gives false alarms about non-existent



     Certified to be a true and exact translation from the source text in Spanish to the target language English.
     19/JUNE/2020� Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 � Translations & More: 787-637-4906
                                                                           3


 1   abnormalities] disseminate, publish, transmit, transfer and/or circulate through any means of

 2   communication, including the means of television media, social network, and/or any other means

 3   of dissemination, publication or distribution of information, a notice or a false alarm, knowing

 4   that the information is false, when as a result of their conduct it puts the life, health, bodily

 5   integrity or safety of one or more persons at imminent risk, or endangers public or private

 6   property.

 7             In the event that the notice or false alarm results in damage to the public purse, to third

 8   parties, or public or private property exceeding ten thousand (10,000) dollars, or when the conduct

 9   results in injury or physical harm of a person, that person shall have committed a felony with a

10   penalty of imprisonment for a fixed term of three (3)years.

11             (b) Does not follow orders to [evacuate] vacate civilians issued by the Department or its

12   Negotiators, as part of the execution of its plan in cases of emergency or disaster.

13             (c) Obstructs preventive measures ordered by the Governor or the evacuation, search,

14   reconstruction or damage assessment and investigation of damages by federal, state or municipal

15   agencies [while a state of emergency promulgated by the Governor of Puerto Rico through

16   an Executive Order is in force].

17             (d) Persists in carrying out any activity that endangers his/her life or that of others, after

18   being alerted or warned by the authorities.                             [once a hurricane warning notice or other

19   declaration of emergency has been decreed by the relevant authorities, or while a state of

20   emergency enacted by the Governor of Puerto Rico is in force through an Executive Order.]

21             (e) Fails, disregards, or disobeys, [in any manner an executive order of the Governor of

22   Puerto Rico establishing or decreeing] a curfew while a state of emergency or disaster is in

23   effect.



     Certified to be a true and exact translation from the source text in Spanish to the target language English.
     19/JUNE/2020� Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 � Translations & More: 787-637-4906
                                                                           4


 1             For purposes of this article, a curfew is defined as an order decreed by Executive Order of

 2   the Governor of Puerto Rico, addressed to residents and/or persons in Puerto Rico to remain in

 3   their homes. The Executive Order shall expressly establish the schedule during which people must

 4   remain in the home, any additional restrictions of general application, exceptions to the curfew

 5   and the time of validity of the order.

 6             [(f) Transmit or permit transmission by any means, through any social network or

 7   mass media, false information with the intention of creating confusion, panic or collective

 8   public hysteria, with respect to any proclamation or executive order decreeing a state of

 9   emergency or disaster or curfew. In the event that the dissemination of false information

10   results in harm to the public purse, or to third parties, or public or private property,

11   exceeding ten thousand (10,000) dollars, or where the conduct results in injury or physical

12   harm, the penalty corresponding to that of a fourth degree felony shall be imposed.]

13             Section 2.-Separability

14             If any clause, paragraph, subparagraph, sentence, word, letter, article, layout, section,

15   subsection, title, article; in their collective ‘a part’; of this Law is annulled or declared

16   unconstitutional, the decision, opinion or judgment to that effect given shall not affect, prejudice

17   or invalidate the remaining Law. The effect of that judgment shall be limited only to the part which

18   has thus been annulled or declared unconstitutional. If the application to a person or to a

19   circumstance of any part of this Law is invalidated or declared unconstitutional, the decision,

20   opinion or judgment to that effect rendered shall not affect or invalidate the application of the

21   remaining Law to those persons or circumstances in which it may be validly applied. It is the

22   explicit and unequivocal will of this Legislative Assembly that the courts enforce the provisions

23   and the application of this law to the greatest extent possible, even if it is rendered ineffective,



     Certified to be a true and exact translation from the source text in Spanish to the target language English.
     19/JUNE/2020� Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 � Translations & More: 787-637-4906
                                                                          5


1   annuled, invalidated, prejudiced or declared unconstitutional of any of its parts, or even if it is

2   rendered ineffective, invalid or declared unconstitutional in its application to any person or

3   circumstance.

4             Section 3. -This Act shall go into effect immediately upon approval.”




    Certified to be a true and exact translation from the source text in Spanish to the target language English.
    19/JUNE/2020� Pura Reyes Gilestra-ATA # 244688/NAJIT # 3449 � Translations & More: 787-637-4906
